Citation Nr: 0622692	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-35 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is no way to tell, based on the record, whether the RO 
requested all of the veteran's available VA medical records 
of treatment he claims exist.  In July 2003, he stated that 
he had been treated at the Atlanta VA Medical Center from 
December 1995 to July 2003, and in or after August 2003, 
Atlanta VA medical records dating only from late 2002 to 
August 2003 were incorporated into his claims folder, without 
any indication of who requested them or what the time period 
for the request was.  Also, a May 2003 U.S. Department of 
Labor letter indicates that a workman's compensation claim 
has been accepted for carpal tunnel syndrome, and it is not 
clear whether any additional records might be available from 
that claim that are not of record.  Finally, additional 
records from Martin Army Hospital in Fort Benning, Georgia, 
should be associated with the claims folder.  

Additionally, the Board finds that a medical examination is 
necessary.  Medical evidence of record, including written 
statement's from the veteran's treating VA physician, 
indicates that the veteran's carpal tunnel syndrome may be 
associated with his administrative duties in service.  Also, 
although a VA examiner opined that diabetes mellitus could 
not have caused the veteran's impotence because the veteran's 
impotence pre-existed his diabetes mellitus, it is possible 
to service connect a disability where the nonservice-
connected disability is made worse by a service-connected 
disability.  Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all available 
VA medical records of treatment the 
veteran received from the Atlanta 
(Decatur), Georgia VA Medical Center 
from December 1995 to present.  

2.  After obtaining any necessary 
authorization and information from the 
veteran, the RO should obtain any 
additional records not submitted yet 
and which might be available from the 
workman's compensation claim which 
appears to have been filed.

3.  The RO should obtain all available 
records from Martin Army Hospital in 
Fort Benning, Georgia, developed from 
October 1996 to the present.

4.  Schedule the veteran for a VA 
examination with a medical opinion to 
determine the etiology of the veteran's 
carpal tunnel syndrome and impotence.  
The claims files must be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to render an 
opinion as to:

a.  whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran's carpal 
tunnel syndrome is related to 
service, including the veterans 
military occupation specialties of 
clerk-typist, administrative 
specialist, and administrative 
supervisor; and

b.  whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran's 
impotence increased in severity as a 
result of his service-connected 
diabetes mellitus.  

A complete rationale must be given for 
all opinions and conclusions expressed.

5.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


